Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	This action is responsive to application 16/578,828 which is a CON of 10,540,963.
Allowable Subject Matter
2.	Claims 1-20 are allowed.
3.	The following is an examiner’s statement of reasons for allowance: the claims are allowed as they further teach 
generating a single text data structure for a classifier of a speech recognition system, including obtaining n-best hypotheses as an output of an automatic speech recognition (ASR) task for an utterance received by the speech recognition system; and 
combining the n-best hypotheses in a predetermined order with a separator between each pair of hypotheses to generate the single text data structure; and 
sending the single text data structure to the classifier, wherein the classifier is trained based on a single training text data structure by: 
obtaining training source data, including selecting a first text sample and at least one similar text sample belong to a same class as the first text sample based on a maximum number of hypotheses; and 
arranging the plurality of text samples based on a degree of similarity.


abstract: method and system), comprising:
Generating a single text data structure for a classifier of a speech recognition system (fig 5; 69-70), including:
obtaining first n-best hypotheses as an output of a speech recognition task performed by automatic speech recognition (ASR) for an utterance received by the speech recognition system (5: ASR; n-best list; 11; 14; 27; 48; 67);
outputting the single text data structure as an input to the classifier to perform a classification task (5; 11; 14: classifier step; 27; 48; 67; 69-70);
wherein the classifier is trained to perform the classification task based on a single training text data structure by:
obtaining source training data and a transcription from a database (10; 13; 27: human transcribed texts, stored, used to train);
outputting training text data structure to the classifier (10; 29-32; 57-58);
but does not specifically teach 
combining the n-best hypotheses horizontally in a predetermined order with a separator between each pair of hypotheses to generate the single text data structure; and 

obtaining training source data, including selecting a first text sample and at least one similar text sample belong to a same class as the first text sample based on a maximum number of hypotheses; and 
arranging the plurality of text samples based on a degree of similarity.

VanBlon teaches the single text data structure and further teaches combining the n-best hypotheses horizontally in a predetermined order with a separator between each pair of hypotheses to generate the single text data structure (fig 3, 4; 30-32; 34-37 – n-best candidates of a speech recognizer organized horizontally by confidence value with separators for transmission as a single data structure).

	Duta teaches training classifiers by running database utterances through semantic classifiers and retains the n-best classes (col 9 l. 14-20).

	However each reference does not teach alone or in combination the limitations of the claim.

Therefore the closest art of record does not teach or make obvious the limitations of the claim.


The dependent claims are allowed as they further limit the parent claims.

5.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
6.	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAUN A ROBERTS whose telephone number is (571)270-7541.  The examiner can normally be reached Monday-Friday 9-5 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Washburn can be reached on 571-272-5551.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 
/SHAUN ROBERTS/
Primary Examiner, Art Unit 2657